DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 7, 13, 16 and 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest an aqueous solution for depositing amorphous metal oxides as a diffusion barrier, the aqueous solution comprising an-acid-and a metal halogenide, or combinations of metal halogenides, wherein each halogenide has a formula M(OH)4-ɑXɑ(4ɑ-1)H2O where M is hafnium, zirconium or combinations thereof; X is Cl, Br or I; and a is from greater than 0.6 to 1.2. The prior art teaches similar solutions (see Zieba et al. US 2012/0217681). However, there is no suggestion to motivation to arrive at the specifically claimed metal compounds. As such independent claim 1 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to independent claim 13, none of the prior art fairly teaches or suggest a method, comprising: preparing an aqueous solution comprising a metal halogenide or combinations of metal halogenides, each halogenide having a formula M(OH)4-ɑXɑ(4ɑ-1)H2O where M = hafnium, zirconium or combinations thereof, X is Cl, Br or I; and o is from greater than 0.6 to 1.2; applying the solution to a substrate to form a film; and heating the film to provide a metal oxide film on the substrate. The prior art teaches similar solutions (see Zieba et al. US 2012/0217681). However, there is no suggestion to motivation to arrive at the specifically claimed metal compounds. As such independent claim 13 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to independent claim 23, none of the prior art fairly teaches or suggest a metal halogenide, or combinations of metal halogenides, wherein each halogenide has a formula M(OH)4-ɑXɑ(4ɑ-1)H2O where M = hafnium, zirconium or
combinations thereof; X is Cl, Br or I; and is from greater than 0.6 to 1.2. The prior art teaches similar compounds (see Zieba et al. US 2012/0217681). However, there is no suggestion to motivation to arrive at the specifically claimed metal compounds. As such independent claim 23 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to the dependent claims they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734